IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-41,654-05


               EX PARTE WALTER ROY AKA EDDIE MOORE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NO. C-2-W011756-0606216-C
               IN THE CRIMINAL DISTRICT COURT NUMBER TWO
                          FROM TARRANT COUNTY


      Per curiam. KEEL, J. filed a concurring opinion joined by RICHARDSON and WALKER, JJ.
YEARY , J. filed a dissenting opinion, joined by SLAUGHTER, J. KELLER, P.J. dissented.

                                          OPINION

        Applicant was convicted of engaging in organized criminal activity and sentenced to life

imprisonment. The Second Court of Appeals affirmed his conviction. Roy v. State, 997 S.W.2d 863

(Tex. App.—Ft. Worth 1999). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        The Court received this writ application on May 26, 2020. On March 10, 2021, this Court

denied the application without a written order based on the trial court’s findings and this Court’s

independent review of the record. After reconsideration on its own motion, the Court withdraws the
                                                                                                  2

previous order entered in this application and substitutes this opinion.

       Relief is granted. The sentence in cause number 0606216D in the Criminal District Court

Number Two of Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff

of Tarrant County for a new sentencing hearing. The trial court shall issue any necessary bench

warrant within ten days from the date of this Court’s mandate.

       All grounds challenging the validity of the conviction are denied. Copies of this opinion

shall be sent to the Texas Department of Criminal Justice–Correctional Institutions Division and the

Board of Pardons and Paroles.



Delivered: April 27, 2022
Do not publish